Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 2/17/2021 has been entered. Claim(s) 1-20 is/are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordani (U.S. Patent App 20130054822) in view of Watanabe (U.S. Patent App Pub 20140047014) in view of Pavlov (U.S. Patent App Pub 20060053087).

	Regarding claim 1,
(See figure 3, 305, paragraphs 37-40, Mordani  teaches “Method 300 begins when the load balancer receives a request from a new client, as shown in 305. The load balancer may correspond to load balancer 130 of FIG. 1. The load balancer may be set up as a proxy server for the cluster,”)
determine that a first processor-based node of the plurality of interconnected processor-based nodes is unavailable, wherein the first processor-based node is a primary session node that maintains a primary copy of client session data for the client device; and  (See figure 3,  paragraphs 43, 44, 47-48, Mordani  teaches “As indicated in FIG. 3, at some point between the operations shown in 325 and 330, the primary server fails. The failure may comprise a software malfunction, a hardware failure, a networking failure, and/or any other condition that makes the primary server unable to receive and respond to subsequent client requests…”)
responsive to determining that the first processor-based node is unavailable, send the client request to a second processor- based node of the plurality of interconnected processor- based nodes for routing to a secondary session node. (See figure 3,  paragraphs 43, 44, 47-48, Mordani  teaches “As indicated in FIG. 3, at some point between the operations shown in 325 and 330, the primary server fails. The failure may comprise a software malfunction, a hardware failure, a networking failure, and/or any other condition that makes the primary server unable to receive and respond to subsequent client requests… As shown in 345, the load balancer forwards the request to the chosen recovery server. In response to receiving the request, the recovery server may determine that it is now the new primary server for this client. Because the recovery server was a backup server, it holds a copy of the client's session data in memory. The recovery server may therefore use the replicated session data to service the client request, as in 350. The replicated session data on the recovery server may include different session state objects, e.g., objects created by different containers on the source server instance.”)
Mordani does not explicitly teach but Wantanabe teaches add a request header, comprising a client request identifier uniquely corresponding to the client request, to the client request.(See paragraphs 22-25, 42, , Wantanabe teaches “Here, although not shown in the drawings, upon receiving a first access request message (HTTP request) from the client terminal (CL), the load balancer (LB1) determines the real server that ought to be connected (for example, RS1), generates server identification information (for example, ID=001) which identifies this real server, and adds this information to the request header of the HTTP request. since the encoded server identification information (ID=YYY) is included in the request header as cookie information when the client terminal (CL) generates the next HTTP request (105), then when a load balancer (LB3) that is different to the load balancer (LB1) in the case of the first access processes the HTTP request (105),” this section teaches request header with encoded server id information which is as a cookie and unique to determining the load balancer for the client request.)
 with Mordani because both deal with load balancing. The advantage of incorporating the above limitation(s) of Wantanabe into Mordani is that Wantanabe teaches the security of realistic server information can be improved effectively, since specific information of server is added with the identification information of realistic server when access request message from client terminal to transmitted to the load balancer, therefore making the overall system more robust and efficient. (See paragraphs [0004] - [0006], Wantanabe)
Mordani  and Wantanabe do not explicitly teach but Pavlov teaches wherein the second processor-based node is unaffiliated with the client session data for the client device in that the second processor-based node does not store a copy of client session data corresponding to the client request. (See paragraphs 6-7,97,  102, Pavlov teaches  a "stateless" session beans and " stateful" session beans. As its name suggests, a stateless session bean interacts with a client without storing the current state of its interaction with the client.... These properties may be set for stateless session beans, message-driven beans, and entity beans in a Java environment, whose containers use pools with instances. Other configurations may exist.” Stateless session is for server client interactions without storing corresponding data of the session.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of with Pavlov and Mordani and Wantanabe because both deal with load balancing. The advantage of  Mordani and Wantanabe is that Pavlov teaches as the server does not need to manage any session, deploying the services to any number of servers is possible, and so scalability will never be a problem, therefore making the overall system more robust and efficient.

Claims 8 list all the same elements of claims 1, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to claims 8.  

Claims 15 list all the same elements of claims 1, but in program form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to claims 15.  

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive. 
Applicant argues “Watanabe as disclosing original claim l's recitation of "add[ing] a request header, comprising a client request identifier uniquely corresponding to the client request, to the client request." Applicant notes that paragraph 0023 of Watanabe describes how, "upon receiving a first access request message (HTTP request) from the client terminal ..., the load balancer ... determines the real server that ought to be connected ..., generates server identification information ... which identifies this real server, and adds this information to the request header of the HTTP request." However, 
Examiner respectfully disagrees. First of all, it is not clear how the “add a request header, comprising a client request identifier uniquely corresponding to the client request, to the client request” limitation relates to the rest of the claim limitations. Second there is no definition of the client request identifier in Applicant’s disclosure. At least paragraphs 42 teaches “a load balancer (LB1) which has received a first HTTP request (103) generates server identification information (ID=001), encodes this information, and adds it to the HTTP request. The real server (RS1) includes the encoded server identification information (ID=YYY) in the response message (HTTP response) and sends the message back to the client terminal (CL) (104). Moreover, since the encoded server identification information (ID=YYY) is included in the request header as cookie information when the client terminal (CL) generates the next HTTP request (105), then when a load balancer (LB3) that is different to the load balancer (LB1) in the case of the first access processes the HTTP request (105), that load balancer (LB3) can identify the real server (RS1) that ought to be accessed by decoding using the key information shared between the load balancers.”  This section teaches adding a cookie to a header which uniquely identifies the client request for a particular .

Allowable Subject Matter
Claims 2-7, 9-14, 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Simeonov, U.S. Patent App Pub 20060143224 teaches A state of container managed persistence (CMP) persistent object is identified from predetermined set of CMP object states. The identified state of the CMP persistent object state associated with a transactional context is mapped to a Java data object (JDO).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/NINOS DONABED/Primary Examiner, Art Unit 2444